Exhibit 99.1 Golden Ent e rtainment Announces First Quarter 2016 Results – Reports Combined Adjusted EBITDA up 15 % – – Completes Second Acquisition in Montana – LAS VEGAS – May 5, 2016 – Golden Entertainment, Inc. (NASDAQ:GDEN) (“Golden Entertainment” or the “Company”) today announced financial results for the quarter ended March 31, 2016. On July 31, 2015, Sartini Gaming, Inc. (“Sartini Gaming”) merged with a subsidiary of Lakes Entertainment (the “Merger”) and the Company was renamed Golden Entertainment. The Company’s financial results prior to July 31, 2015 do not include the operations of Sartini Gaming. Key Highlights and Recent Developments ● Net revenues for the three months ended March 31, 2016 were $91.0 million, compared to $12.8 million in the prior year quarter, with the increase due primarily to the Merger. Net revenues for the current quarter increased 7.4% compared to unaudited Combined Net Revenues of the Company and Sartini Gaming of $84.8 million in the prior year quarter. ● Adjusted EBITDA for the three months ended March 31, 2016 was $10.5 million, compared to less than $0.1 million in the prior year quarter, with the increase due primarily to the Merger. Adjusted EBITDA for the current quarter increased 14.5% compared to the unaudited Combined Adjusted EBITDA of the Company and Sartini Gaming of $9.2 million in the prior year quarter. ● For the quarter ended March 31, 2016, net income was $2.2 million, or $0.10 per diluted share, compared to a net loss of $1.7 million, or $0.13 per diluted share, in the prior year quarter. ● On March 25, 2016, the Company amended its credit agreement to increase the size of the revolving credit facility from $40 million to $50 million, and to provide for the borrowing of an additional $40 million in aggregate principal amount of senior secured term loans. ● In January 2016, the Company completed the acquisition of approximately 1,000 gaming devices from a distributed gaming operator in the state of Montana, as well as certain non-gaming assets and the right to operate within certain locations, for total consideration of approximately $20.1 million. ● In April 2016, the Company completed its acquisition of assets from a second distributed gaming operator in Montana, Amusement Services, LLC, that included approximately 1,800 gaming devices, nearly 500 amusement devices and 50 ATMs, along with certain other non-gaming assets and the right to operate within certain locations, for total consideration of approximately $25.0 million. “The year is off to a great start with first quarter results highlighted by Combined Adjusted EBITDA growth of 15%. We are also excited about our entry into a new market with our Montana acquisitions,” said Blake L. Sartini, Chief Executive Officer of Golden Entertainment. “Our distributed gaming business, the largest in Nevada, now the second largest in Montana, and overall one of the largest in the country, sets us apart. Together with our 2,700 team members, we are building on our market-leading positions to enhance long-term growth and are demonstrating mobility and proficiency in acquiring and enhancing operations as a means to create shareholder returns.” 1 Results for the Three Months Ended March 31, 201 6 Given the Merger, the following illustrates for each segment unaudited net revenues and Adjusted EBITDA for the three months ended March 31, 2016 and unaudited Combined Net Revenues and Combined Adjusted EBITDA for the Company and Sartini Gaming for the three months ended March 29, 2015. These unaudited combined financial results have been prepared for illustrative purposes only and do not purport to be indicative of the results that actually would have resulted had the Merger occurred on the first day of such period, or of the future results of the Company. The unaudited combined results do not reflect any operating efficiencies and associated cost savings that may be achieved as a result of the Merger. Unaudited Consolidated Results (2016)and Unaudited Combined Results (2015) (In thousands) Three Months Ended March 31, 2016 March 29, 2015 % Change Net Revenues Distributed Gaming $ 68,584 $ 61,691 11.2% Casinos 22,413 23,035 -2.7% Corporate and other 37 44 -15.9% $ 91,034 $ 84,770 7.4% Adjusted EBITDA Distributed Gaming $ 10,221 $ 9,235 10.7% Casinos 4,764 4,072 17.0% Corporate and other ) ) 8.3% $ 10,548 $ 9,209 14.5% Combined Net Revenues and Combined Adjusted EBITDA reflect the operations of Sartini Gaming for periods prior to the Merger combined with the operations of the Company, without adjustment and do not conform to the Securities and Exchange Commission rules for pro forma financial information; however, we have included the combined results because we believe they provide a meaningful comparison for the periods presented. The Company’s Distributed Gaming segment involves the installation, maintenance and operation of gaming devices in certain strategic, high-traffic, non-casino locations (such as grocery stores, convenience stores, restaurants, bars, taverns saloons and liquor stores in Nevada and Montana), and the operation of traditional, branded taverns targeting local patrons, primarily in the greater Las Vegas, Nevada metropolitan area. The Company’s Casinos segment consists of the Rocky Gap Casino Resort in Flintstone, Maryland and three casinos in Pahrump, Nevada. The unaudited combined financial information for the three months ended March 29, 2015 is derived from the Company’s unaudited consolidated statement of operations for such period and Sartini Gaming’s unaudited consolidated statement of operations for the three months ended March 31, 2015. Net revenues for the three months ended March 31, 2016 were $91.0 million, compared to $12.8 million in the prior year period, with the increase due primarily to the Merger. Net revenues for the current quarter increased 7.4% compared to unaudited Combined Net Revenues of $84.8 million in the prior year quarter. 2 Adjusted EBITDA for the current year quarter was $10.5 million, compared to less than $0.1 million in the prior year quarter, with the increase due primarily to the Merger. Adjusted EBITDA for the current quarter increased 14.5% compared to unaudited Combined Adjusted EBITDA of $9.2 million in the prior year quarter. For the quarter ended March 31, 2016, net income was $2.2 million, or $0.10 per diluted share, compared to a net loss of $1.7 million, or $0.13 per diluted share, in the prior year quarter. The current quarter results included the results of operations of Sartini Gaming for the full quarter. During the current year quarter, the Company incurred less than $0.1 million in Merger-related expenses and approximately $0.6 million in preopening expenses, which related to the opening of new taverns and the completion of its first acquisition in Montana. The results for the prior year quarter included approximately $0.8 million in Merger-related expenses and a gain on sale of cost method investment of $0.8 million. Balance Sheet and Liquidity As of March 31, 2016, the Company had cash and cash equivalents of $66.5 million, which included approximately $23.5 million in net proceeds related to the sale of the subordinated promissory note from the Jamul Indian Village (“Jamul Note”). Pursuant to the terms of the merger agreement relating to the Merger and subject to applicable law, the proceeds received from the sale of the Jamul Note, net of related costs, will be distributed in a cash dividend to the Company’s shareholders that hold shares as of the record date for such dividend (other than shareholders that have waived their right to receive such dividend). Under the terms of the merger agreement, Sartini Gaming’s former sole shareholder, for itself and any related party transferees of its shares (which total approximately 8.0 million shares in the aggregate), waived their right to receive such dividend with respect to their shares, except for a potential tax distribution, if any, unless their shares are sold to an unaffiliated third party prior to the record date for any such dividend. Also in connection with the Merger, holders of an additional approximately 0.5 million shares waived their right to receive such dividend, unless such shares are sold to an unaffiliated third party prior to the record date for any such dividend. The Company anticipates that the net proceeds received from the sale of the Jamul Note will be distributed to shareholders during the summer of 2016. The record date for such dividend will follow the Board of Directors’ declaration of any such dividend and will be announced at such time. As of March 31, 2016, total debt outstanding of $161.6 million included a $157.0 million senior secured term loan and no borrowings under the Company’s $50.0 million senior secured revolving credit facility. The Company’s senior secured term loan and revolving credit facilities mature in July 2020. As of March 31, 2016, the weighted average effective interest rate on outstanding borrowings under these credit facilities was approximately 3.2%. On March 25, 2016, the Company amendedits credit agreement to increase the size ofthe revolving credit facility from $40 million to $50 million, and to provide for the borrowing of an additional $40 million in aggregate principal amount of senior secured term loans, which was used to repay all ofthe then-outstanding borrowings underthe revolving credit facility. 3 In January 2016, the Company completed the acquisition of approximately 1,000 gaming devices from a distributed gaming operator in the state of Montana, as well as certain non-gaming assets and the right to operate within certain locations, for total consideration of approximately $20.1 million, including the issuance of 50,252 shares of the Company’s common stock. The Company is required to pay $2.0 million of the total purchase price in cash in four quarterly installments beginning in September 2017, subject to certain potential adjustments. On April 22, 2016, the Company completed a second acquisition of distributed gaming assets in Montana, including approximately 1,800 gaming devices, nearly 500 amusement devices and 50 ATMs, along with certain other non-gaming assets and the right to operate within certain locations, for total consideration of approximately $25.0 million. The Company funded the purchase price using $25.0 million in borrowings under the Company’s senior secured revolving credit facility. Investor Conference Call and Webcast The Company will host a webcast and conference call at 5:00 p.m. Eastern Time on May 5, 2016, to discuss the first quarter 2016 results. The number to call is 1- 888-461-2024 (domestic) or 1- 719-325-2454 (international). A live webcast will be available in the Investors section of the Company’s website (www.goldenent.com). A replay of the conference call will be available through May 12, 2016, by dialing 1-877-870-5176 (domestic) or 1-858-384-5517 (international) and entering the passcode 8104839 . 4 Forward-Looking Statements This press release may be deemed to contain forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 and the Securities Exchange Act of 1934. Forward-looking statements can generally be identified by the use of words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “forecast,” “intend,” “plan,” “project,” “seek,” “should,” “think,” “will,” “would” and similar expressions. In addition, forward-looking statements include statements regarding the Company’s strategies, objectives, business opportunities and plans for future expansion, developments or acquisitions, anticipated future growth and trends in the Company’s business or key markets, projections of future financial condition, operating results, or other financial items, anticipated regulatory and legislative changes, the Company’s ability to utilize the net operating loss carryforwards (“NOLs”) to offset future taxable income, the timing and amount of distributions to the Company’s shareholders of the net proceeds from the sale of the Jamul Note, as well as other statements that are not statements of historical fact. Forward-looking statements are based on the Company’s current expectations and assumptions regarding the Company’s business, the economy and other future conditions. These forward-looking statements are subject to assumptions, risks and uncertainties that may change at any time, and readers are therefore cautioned that actual results could differ materially from those expressed in any forward-looking statements. Factors that could cause actual results to differ include: the Company’s ability to realize the anticipated cost savings, synergies and other benefits of the Merger and the acquisitions of distributed gaming assets in Montana, and integration risks relating to such transactions, changes in national, regional and local economic and market conditions, legislative and regulatory matters (including the cost of compliance or failure to comply with applicable laws and regulations), increases in gaming taxes and fees in the jurisdictions in which the Company operates, litigation, increased competition, the Company’s ability to renew its distributed gaming contracts, reliance on key personnel (including our Chief Executive Officer, Chief Operating Officer and Chief Financial Officer), the level of the Company’s indebtedness and the Company’s ability to comply with covenants in its debt facilities, terrorist incidents, natural disasters, severe weather conditions, the effects of environmental and structural building conditions, the effects of disruptions to the Company’s information technology and other systems and infrastructure, the occurrence of an “ownership change” as defined in Section 382 of the Internal Revenue Code, and factors affecting the gaming, entertainment and hospitality industries generally. In addition, please refer to the risk factors contained in the Company’s SEC filings available at www.sec.gov, including the Company’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q. Readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this press release. The Company undertakes no obligation to revise or update any forward-looking statements for any reason. Non-GAAP Financial Measures To supplement the Company’s consolidated financial statements presented in accordance with United States generally accepted accounting principles (“GAAP”), the Company uses Adjusted EBITDA, Combined Net Revenues and Combined Adjusted EBITDA, which measures the Company believes are appropriate to provide meaningful comparison with, and to enhance an overall understanding of, the Company’s past financial performance and prospects for the future. The Company believes Adjusted EBITDA and Combined Adjusted EBITDA provide useful information to both management and investors by excluding specific expenses and gains that the Company believes are not indicative of its core operating results. Further, Adjusted EBITDA is a measure of operating performance used by management, as well as industry analysts, to evaluate operations and operating performance and is widely used in the gaming industry. The presentation of this additional information is not meant to be considered in isolation or as a substitute for measures of financial performance prepared in accordance with GAAP. In addition, other companies in the gaming industry may calculate Adjusted EBITDA differently than the Company does. A reconciliation of net income (loss) to Adjusted EBITDA and Combined Adjusted EBITDA is provided in the financial information tables below. Additionally, a reconciliation of net revenues to Combined Net Revenues is provided in the financial information tables below. 5 The Company defines “Adjusted EBITDA” as earnings before interest and other non-operating income (expense), taxes, depreciation and amortization, preopening expenses, Merger expenses, share-based compensation expenses, impairments and other gains and losses. “Adjusted EBITDA” for a particular segment is Adjusted EBITDA before corporate overhead, which is not allocated to each segment. About Golden Entertainment, Inc. Golden Entertainment, Inc. owns and operates gaming properties across two divisions – distributed gaming and resort and casino operations. Golden Entertainment operates more than 12,000 gaming devices and over 30 table games in Nevada, Maryland and Montana. The Company owns four casino properties, 50 taverns and operates approximately 980 distributed gaming locations in Nevada, Maryland and Montana. Golden Entertainment is focused on maximizing the value of its portfolio by leveraging its scale, leadership position, and proven management capabilities across its two divisions. For more information, visit www.goldenent.com. Investor Relations contact: Jacques Cornet (ICR) (702) 891-4264 ir@goldenent.com 6 Golden Entertainment, Inc. Consolidated Statements of Operations and Comprehensive Income (Loss) ( Unaudited, in thousands) Three Months Ended March 31, 2016 March 29, 2015 Revenues Gaming $ 78,472 $ 10,600 Food and beverage 13,341 1,348 Rooms 1,555 1,207 Other operating 2,212 375 Gross revenues 95,580 13,530 Less: Promotional allowances ) ) Net revenues 91,034 12,766 Expenses Gaming 53,987 6,065 Food and beverage 9,868 1,065 Rooms 260 158 Other operating 779 226 Selling, general and administrative 15,997 5,302 Merger expenses 41 833 Gain on sale of cost method investment — ) Impairments and other losses — 331 Preopening expenses 573 — Gain on disposal of property and equipment — (2 ) Depreciation and amortization 5,792 879 Total expenses 87,297 14,107 Income (loss) from operations 3,737 ) Non-operating income (expense) Interest expense, net ) ) Other, net 18 — Total non-operating expense, net ) ) Income (loss) before income tax provision 2,298 ) Income tax provision ) ) Net income (loss) 2,239 ) Other comprehensive loss — (1 ) Comprehensive income (loss) $ 2,239 $ ) Weighted-average common shares outstanding Basic 21,960 13,391 Dilutive impact of stock options 296 — Diluted 22,256 13,391 Net income (loss) per share Basic $ 0.10 $ ) Diluted $ 0.10 $ ) 7 Golden Entertainment, Inc. Consolidated Balance Sheets ( Unaudited, in thousands) March 31, 2016 December 31, 2015 ASSETS Current assets Cash and cash equivalents $ 66,454 $ 69,177 Accounts receivable, net of allowance for doubtful accounts of $0.5 million and $0.4 million, respectively 4,983 3,033 Income taxes receivable 2,078 2,078 Prepaid expenses 5,547 6,803 Inventories 2,490 2,439 Other 93 114 Total current assets 81,645 83,644 Property and equipment, net 121,372 114,309 Other assets Goodwill 98,222 96,288 Customer relationships, net 66,094 57,456 Other intangible assets, net 27,547 23,368 Land held for sale 960 960 Other 4,779 2,759 Total other assets 197,602 180,831 Total assets $ 400,619 $ 378,784 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt, net $ 11,610 $ 8,552 Accounts payable 8,572 8,237 Accrued taxes, other than income taxes 845 831 Accrued payroll and related 4,731 3,494 Deposits 381 128 Other accrued expenses 4,349 3,476 Total current liabilities 30,488 24,718 Long-term debt, net 147,170 137,546 Deferred taxes 4,530 4,471 Other long-term obligations 3,912 1,564 Total liabilities 186,100 168,299 Commitments and contingencies Shareholders' equity Common stock, $.01 par value; authorized 100,000 shares; 22,071 and 21,868 common shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively 355 353 Additional paid-in capital 285,650 283,857 Accumulated deficit ) ) Total shareholders' equity 214,519 210,485 Total liabilities and shareholders' equity $ 400,619 $ 378,784 8 Golden Entertainment, Inc. Reconciliation of Net Income (Loss) to Adjusted EBITDA (Unaudited , in thousands) Three Months Ended March 31, 2016 March 29, 2015 Adjusted EBITDA $ 10,548 $ 9 Impairments and other losses — ) Gain on sale of cost method investment — 750 Share-based compensation ) ) Merger expenses ) ) Preopening expenses ) — Gain on disposal of property and equipment — 2 Depreciation and amortization ) ) Income (loss) from operations 3,737 ) Non-operating income (expense) Interest expense, net ) ) Other, net 18 — Total non-operating expense, net ) ) Income (loss) before income tax provision 2,298 ) Income tax provision ) ) Net income (loss) $ 2,239 $ ) Sartini Gaming, Inc. Reconciliation of Net Loss to Adjusted EBITDA (Unaudited, in thousands) Three Months Ended March 31, 2015 Adjusted EBITDA $ 9,200 Preopening expenses ) Merger expenses ) Depreciation and amortization ) Other, net ) Income from operations 5,241 Non-operating income (expense) Interest expense, net ) Total non-operating expense ) Net loss $ ) 9 Golden Entertainment, Inc. Reconciliation of Net Revenues to Combined Net Revenues (Unaudited , in thousands) Combined Net Revenues Golden Entertainment, Inc. Sartini Gaming Golden Entertainment, Inc. Three Months Ended Three Months Ended Three Months Ended March 29, 2015 March 31, 2015 March 29, 2015 Distributed Gaming $ — $ 61,691 $ 61,691 Casinos 12,722 10,313 23,035 Corporate and other 44 — 44 Net Revenues $ 12,766 $ 72,004 $ 84,770 Golden Entertainment, Inc. Reconciliation of Adjusted EBITDA to Combined Adjusted EBITDA (Unaudited , in thousands) Combined Adjusted EBITDA Golden Entertainment, Inc. Sartini Gaming Golden Entertainment, Inc. Three Months Ended Three Months Ended Three Months Ended March 29, 2015 March 31, 2015 March 29, 2015 Distributed Gaming $ — $ 9,235 $ 9,235 Casinos 1,494 2,578 4,072 Corporate and other ) ) ) Adjusted EBITDA $ 9 $ 9,200 $ 9,209 10
